Exhibit 10.2

 

SECOND AMENDED AND RESTATED

2005 INCENTIVE AWARD PLAN

OF

OWENS-ILLINOIS, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated [ · ] (the “Grant
Date”) is made by and between Owens-Illinois, Inc., a Delaware corporation (the
“Company”) and the person whose account for which this grant is being accepted,
an employee or consultant of the Company, a Parent Corporation or a Subsidiary
(the “Participant”):

 

WHEREAS, the Company has established the Second Amended and Restated 2005
Incentive Award Plan (the “Plan”) (the terms of which are hereby incorporated by
reference and made a part of this Agreement); and

 

WHEREAS, the Plan provides for the issuance of Restricted Stock Units (“RSUs”),
subject to certain vesting conditions thereon and to other conditions stated
herein; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined it would be to the advantage and best interest
of the Company and its stockholders to issue the RSUs provided for herein to the
Participant in partial consideration of services rendered, or to be rendered, to
the Company, a Parent Corporation or a Subsidiary.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below, unless the context clearly indicates to the contrary. 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan.  The masculine pronoun shall include the feminine and neuter, and
the singular and plural, where the context so indicates.

 

Section 1.1 - Cause

 

“Cause” shall mean dishonesty, disloyalty, misconduct, insubordination, failure
to reasonably devote working time to assigned duties, failure or refusal to
comply with any reasonable rule, regulation, standard or policy which from time
to time may be established by the Company, including, without limitation, those
policies set forth in the Owens-Illinois Policy Manual in effect from time to
time, or failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.

 

--------------------------------------------------------------------------------


 

Section 1.2 - Competing Business

 

“Competing Business” shall mean any person, corporation or other entity engaged
in the United States of America or in any other country in which the Company,
any Parent Corporation or any Subsidiary manufactures or sells its products, in
the manufacture or sale of glass containers, or any other products manufactured
or sold by the Company, any Parent Corporation or any Subsidiary within the last
three (3) years prior to the Participant’s Termination of Employment or
Retirement.

 

Section 1.3 - Good Reason

 

“Good Reason” means the occurrence of any of the following without the prior
written consent of the Participant:

 

(i)                                     a material diminution in base
compensation;

 

(ii)                                  a material diminution in authority, duties
or responsibilities (including, if Participant is then serving as the Chief
Executive Officer or the Chief Financial Officer of the Company, any changes
which result from Participant not being employed by a public company following a
Change in Control);

 

(iii)                               a material change in the geographic location
at which the Participant must perform services; or

 

(iv)                              any other action or inaction that constitutes
a material breach by the Company of the terms of Participant’s employment as in
effect immediately prior to a Change in Control.

 

Notwithstanding the foregoing, (a) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than thirty (30) days from the date of such notice) is given no later
than thirty (30) days after the time at which the Participant becomes aware of
the occurrence of the event or condition purportedly giving rise to Good Reason
and (b) if there exists (without regard to this clause (b)) an event or
condition that constitutes Good Reason, the Company shall have thirty (30) days
from the date notice of such a termination is given to cure such event or
condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder.

 

Section 1.4 - Parent Corporation

 

“Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

2

--------------------------------------------------------------------------------


 

Section 1.5 - Retirement

 

“Retirement” solely for purposes of this Agreement shall mean “separation from
service” (within the meaning of Section 409A of the Code) of an Employee from
the Company, a Parent Corporation or a Subsidiary after reaching the age of 60
and having 10 years of employment, or after reaching the age of 65.

 

Section 1.6 - Restricted Stock Unit

 

“Restricted Stock Unit” or “RSUs” shall mean the right to receive one share of
Stock for each Restricted Stock Unit granted.

 

Section 1.7 - Subsidiary

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  “Subsidiary” shall also mean any partnership
in which the Company and/or any Subsidiary owns more than fifty percent (50%) of
the capital or profits interests.

 

Section 1.8 - Termination of Employment

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company, a Parent Corporation or a
Subsidiary is terminated for any reason, with or without Cause, including, but
not by way of limitation, a termination by resignation or discharge, but
excluding (i) any termination where there is a simultaneous reemployment by the
Company, a Parent Corporation or a Subsidiary, (ii) any termination where
Participant continues a relationship (e.g., as a director or as a consultant)
with the Company, a Parent Corporation or a Subsidiary, or (iii) a termination
resulting from the Retirement, death or Disability of the Participant.  The
Committee, in its absolute discretion, shall determine the effect of all other
matters and questions relating to a Termination of Employment, including, but
not by way of limitation, the question of whether a Termination of Employment
resulted from a discharge for Cause, and all questions of whether a particular
leave of absence constitutes a Termination of Employment.  Notwithstanding any
other provision of this Agreement, the Company, any Parent Corporation or any
Subsidiary has an absolute and unrestricted right to terminate Participant’s
employment at any time for any reason whatsoever, with or without Cause.

 

ARTICLE II.

 

ISSUANCE OF RSUs

 

In consideration of the services rendered or to be rendered to the Company, a
Parent Corporation or a Subsidiary and for other good and valuable consideration
which the Committee has determined to be equal to the par value of its Stock, on
the date hereof the Company awards to the Participant the number of RSUs
specified for this grant in the Solium Shareworks Account accessible by the
Participant.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III.

 

VESTING; PAYMENT

 

Section 3.1 - Vesting of RSUs

 

Except as otherwise provided in Section 3.1 or 3.2, the RSUs shall vest [INSERT
VESTING SCHEDULE]; provided that the Participant has not experienced a
Termination of Employment prior to each such date.

 

Section 3.2                                   [Effect of a Change in Control

 

Notwithstanding Section 3.1, in the event of a Change in Control, if:

 

(a)                                 The RSUs are not continued, assumed or new
RSUs substituted therefore by a successor, or any parent or subsidiary thereof,
under 11.1(b)(ii) of the Plan, then immediately prior to the Change in Control
the RSUs shall become fully vested subject to and effective on the Change in
Control; or

 

(b)                                 The RSUs are continued, assumed or new RSUs
are substituted therefore by a successor, or any parent or subsidiary thereof,
under 11.1(b)(ii) of the Plan, then such continued, assumed or new restricted
stock units shall become fully vested upon the Participant’s Termination of
Employment without Cause or by the Participant for Good Reason prior to the
second (2nd) anniversary of the Change in Control.](1)

 

Section 3.3 - Termination of RSUs

 

Until vested pursuant to Section 3.1 or 3.2, all RSUs issued to the Participant
pursuant to this Agreement shall terminate immediately upon the Participant’s
Termination of Employment.  For the avoidance of doubt, if the Participant
experiences a Termination of Employment prior to a vesting date for any reason
not described in Section 3.1 or 3.2(b), all RSUs issued to the Participant
pursuant to this Agreement shall immediately terminate.

 

Section 3.4 - Payment of RSUs

 

RSUs shall become payable as follows: [INSERT PAYMENT SCHEDULE].

 

ARTICLE IV.

 

NON-COMPETITION/NON-SOLICITATION

 

Section 4.1 - Covenant Not to Compete

 

Participant covenants and agrees that prior to Participant’s Termination of
Employment or Retirement and for a period of three (3) years following the
Participant’s Termination of Employment or Retirement, including without
limitation termination for Cause or without Cause, Participant shall not, in any
country in which the Company, any Parent Corporation or any Subsidiary
manufactures or sells its products, engage, directly or indirectly, whether as
principal

 

--------------------------------------------------------------------------------

(1)  Insert in applicable award agreements.

 

4

--------------------------------------------------------------------------------


 

or as agent, officer, director, employee, consultant, shareholder or otherwise,
alone or in association with any other person, corporation or other entity, in
any Competing Business.

 

Section 4.2 - Non-Solicitation of Employees

 

Participant agrees that prior to his Termination of Employment or Retirement and
for three (3) years following Participant’s Termination of Employment or
Retirement, including without limitation termination for Cause or without Cause,
Participant shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any Employee of the Company, any Parent Corporation or any
Subsidiary to leave the employment of the Company, any Parent Corporation or any
Subsidiary for any reason whatsoever, or hire any Employee of the Company, any
Parent Corporation or any Subsidiary except into the employment of the Company,
a Parent Corporation or a Subsidiary.

 

Section 4.3 - Equitable Relief

 

Participant agrees that it is impossible to measure in money the damages that
will accrue to the Company in the event that Participant breaches any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof.  Accordingly, in
the event that Participant breaches any such restrictive covenant, the Company
shall be entitled to an injunction restraining Participant from further
violating such restrictive covenant.  If the Company shall institute any action
or proceeding to enforce any such restrictive covenant, Participant hereby
waives the claim or defense that the Company has an adequate remedy at law and
agrees not to assert such claim or defense.  The foregoing shall not prejudice
the Company’s right to require Participant to account for and pay over to the
Company, and Participant hereby agrees to account for and pay over, any
compensation, profits, monies, accruals or other benefits derived or received by
Participant as a result of any transaction constituting a breach of any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof.

 

ARTICLE V.

 

OTHER PROVISIONS

 

Section 5.1 - RSUs Not Transferable

 

Neither the RSUs nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Participant or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided however, that this
Section 5.1 shall not prevent transfers by will or by the applicable laws of
descent and distribution.

 

Section 5.2 - No Right to Continued Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the employ of the Company, any Parent Corporation or any
Subsidiary or shall

 

5

--------------------------------------------------------------------------------


 

interfere with or restrict in any way the rights of the Company, any Parent
Corporation or any Subsidiary, which are hereby expressly reserved, to discharge
the Participant at any time for any reasons whatsoever, with or without Cause.

 

Section 5.3 - Conditions to Issuance of Stock Certificates

 

The Company shall not be required to issue or deliver any certificate or
certificates for shares of Stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

 

(a)                                 The admission of such shares to listing on
all stock exchanges on which such class of stock is then listed; and

 

(b)                                 The completion of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Committee shall, in its sole discretion,
deem necessary or advisable; and

 

(c)                                  The obtaining of any approval or other
clearance from any state or federal governmental agency which the Committee
shall, in its sole discretion, determine to be necessary or advisable; and

 

(d)                                 Subject to Section 5.10, the payment by the
Participant of all amounts which, under federal, state or local tax law, the
Company, a Parent Corporation or a Subsidiary is required to withhold upon
vesting or payment of a RSU; and

 

(e)                                  The lapse of such reasonable period of time
as the Committee may from time to time establish for reasons of administrative
convenience.

 

Section 5.4 - Notices

 

Any notice to be delivered to the Company under this Agreement shall be
delivered to such individual and in such form as the Committee shall specify
from time to time and communicate to the Participant.  Any notice to be
delivered to the Participant shall be addressed to the Participant at the
Participant’s last address reflected in the Company’s records.  Notices may, as
approved by the Committee be given electronically (or by facsimile), and if so
approved will be deemed given when sent.  Otherwise, notices shall be sent by
reputable overnight courier or by certified mail (return receipt requested)
through the United States Postal Service.

 

Section 5.5 - Rights as Stockholder

 

Participant shall not, by virtue of the RSUs, be entitled to vote in any Company
election, receive any dividend in respect of shares of Stock subject to the RSUs
or exercise any other rights of a stockholder of the Company.  The RSUs shall
not confer upon the Participant any rights of a stockholder of the Company
unless and until the RSUs have vested and certificates representing the shares
of Stock subject to the RSUs shall have been issued by the Company pursuant to
the terms of this Agreement.

 

6

--------------------------------------------------------------------------------


 

Section 5.6 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 5.7 - Conformity to Securities Laws

 

The Participant acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of applicable law, including
without limitation the provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation Rule 16b-3 of the Exchange
Act.  Notwithstanding anything herein to the contrary, this Agreement shall be
administered, and the RSUs shall be granted, only in such a manner as to conform
to such laws, rules and regulations.  To the extent permitted by applicable law,
this Agreement and the RSUs granted hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

Section 5.8 - Section 409A

 

Section 409A of the Internal Revenue Code provides that “nonqualified deferred
compensation” that does not meet the requirements specified in Section 409A may
become subject to penalty taxes.  Currently, the Company does not believe that
RSUs constitute nonqualified deferred compensation within the meaning of
Section 409A; however, if, in the future, the RSUs are or may become subject to
Section 409A, the Committee may make such modifications to the Plan and this
Agreement as may become necessary or advisable, in the Committee’s sole
discretion, to either comply with Section 409A or to avoid its application to
the RSUs.

 

Section 5.9 - Amendment

 

This Agreement and the Plan may be amended without the consent of the
Participant provided that such amendment would not impair any rights of the
Participant under this Agreement.  No amendment of this Agreement shall, without
the written consent of the Participant, impair any rights of the Participant
under this Agreement.

 

Section 5.10 - Tax Withholding

 

The Company’s obligation to issue or deliver to the Participant any certificate
or certificates for shares of Stock is expressly conditioned upon receipt from
the Participant, on or prior to the date reasonably specified by the Company of:

 

(a)                                 Full payment (in cash or by check) of any
amount that must be withheld by the Company, a Parent Corporation or Subsidiary
for federal, state and/or local tax purposes; or

 

(b)                                 Subject to the Committee’s consent, full
payment by delivery to the Company of unrestricted shares of Stock previously
owned by the Participant, duly endorsed for transfer to the Company by the
Participant with an aggregate Fair Market Value (determined, as applicable, as
of the date of vesting or as of the date of the distribution) equal to the
amount that must be withheld by the Company, a Parent Corporation or a
Subsidiary for federal, state and/or local tax purposes; or

 

7

--------------------------------------------------------------------------------


 

(c)                                  With respect to the withholding obligation
for RSUs that become vested, subject to the Committee’s consent, full payment by
retention by the Company of a portion of the shares deliverable in respect of
such vested RSUs with an aggregated Fair Market Value (determined on the payment
date) equal to the amount that must be withheld by the Company, a Parent
Corporation or a Subsidiary for federal, state and/or local tax purposes; or

 

(d)                                 Subject to the Committee’s consent, a
combination of payments provided for in the foregoing subsections (a), (b) and
(c).

 

Notwithstanding anything herein to the contrary, the number of shares of Stock
which may be withheld with respect to the payment of any RSUs in order to
satisfy the Company’s federal, state and/or local tax withholding obligations
with respect to the payment of the RSUs shall be limited to the number of shares
of Stock which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such withholding obligations based on the minimum applicable
statutory withholding rates for federal, state and/or local income and payroll
tax purposes.

 

Section 5.11 - Clawback

 

Notwithstanding anything contained in the Agreement to the contrary, all RSUs
awarded under this Agreement, and any shares of Stock issued upon settlement
hereunder shall be subject to forfeiture, or repayment pursuant to the terms of
any policy that the Company may implement in compliance with the requirements of
applicable law, including without limitation the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder.

 

Section 5.12 - Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

IN WITNESS HEREOF, this Agreement has been executed and delivered by the parties
hereto.

 

 

OWENS-ILLINOIS, INC.

 

[g66561kmi001.gif]

 

By:

Paul A. Jarrell

 

Its:

SVP & Chief HR Officer

 

8

--------------------------------------------------------------------------------